THEAITORNEYGENE~L
                       OF   TEXAS




Hoti.J. H. Rasco, Executive Head
Livestock Sanitary Commission
W.,T. Waggoner Bulldlng
Fort Worth, Texas
Dear Sir:'
                  Opinion WO. 0-1163
                  Re: The power of the Livestock Sanltary
                      Commission to sell Its surplus dip
                      and credit the proceeds received to
                       the department'sappropriationfor
                      dip material and paint.
          Your request for an opinion advising you what may
be done with your surplus dip, has been received by this
department.
          You ask if your Department may sell Its surplus
dip and credit the proceeds therefrom to the dip material
and paint appropriationfor the flsaal year endlng August
31, 1940.
          There is no authority, statutory or otherwise,
permitting your department to sell any state property. While
the dip has be&n purchased by the Board of Control and turned
over to your department, it Is neverthelessstate property.
The same rule is applicable to all state property in the
possession of state departments. If the surplus dip is no
longer useable, and Ft is not good business policy for you
to move the dip to some other county where it is needed and
you desire to dispose'of It, you can only turn it over to
the Board of Control. In the event the Board of Control
should sell the property at public auction, the funds received
therefrom would go into the general funds of the state and
could not be credited to your department for use In purchasing
dip materials for the Piscal year ending August 31, 1940.
          It has long been the policy of the Comptroller's
office upon receipt of fupds from a state department to in-
Quire as to the source of the funds and to apply them as a
Credit on that department'sappropriation,but such funds
cannot be wlthdrawn at a later date.
Eon. J. Ii.Rasco, page 2        o-1163


          You are, therefore,advised that it is our opinion
that you have no authority to sell the surplus'
                                              dip in-,any
manner.
                              Yours very truly
                           A!I'!l'ORNRYGRNERALOF
                                             TRXAS


                              By s/Morris Hodges
                                   Morris Hodges
                                       Assistant
MH:ebrwc

APPROVgD AUO..IOj1939
s/Gerald C. Mann ; ~,.
ATTORREYGBTFIRAL'OFTl&
Approved Opinion.Committee;
                          By s/RWF Chairman